             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

                  v.                  No. 3:17-CR-324

FAIZAL BHIMANI and                    (JUDGE CAPUTO)
OM SRI SAI, INC.,
              Defendants.


                          [PROPOSED] ORDER

     Upon consideration of defendant Om Sri Sai, Inc.’s Motion in Limine to

Permit the Admission of Evidence Regarding Potential Witnesses’ Other Sexual

Behavior or Predisposition at Trial, and the responses thereto, it is hereby

ORDERED that Om Sri Sai, Inc.’s motion is GRANTED.



IT IS SO ORDERED.

                                        BY THE COURT:



                                        _______________________

                                        Honorable A. Richard Caputo,
                                        United States District Judge
              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

                    v.                     No. 3:17-CR-324

FAIZAL BHIMANI and                         (JUDGE CAPUTO)
OM SRI SAI, INC.,
              Defendants.


  DEFENDANT OM SRI SAI, INC.’S MOTION IN LIMINE TO PERMIT
  ADMISSION OF EVIDENCE REGARDING POTENTIAL WITNESSES’
    OTHER SEXUAL BEHAVIOR OR PREDISPOSITION AT TRIAL

      Defendant Om Sri Sai, Inc. (the “Company”) respectfully submits this

memorandum of law in support of its motion in limine to permit the admission of

evidence regarding certain potential government witnesses’ other sexual behavior

and/or sexual predisposition under Federal Rule of Evidence 412 (“Rule 412”), or

in the alternative, to defer any ruling on such evidence so the proffered examination

or evidence can be analyzed in the proper context at trial.

      The indictment charges the Company and an individual, Faizal Bhimani

(“Bhimani”), with sex trafficking by force and coercion, 18 U.S.C. § 1591, sex

trafficking by force and coercion conspiracy, 18 U.S.C. § 1594, drug trafficking

conspiracy, 21 U.S.C. § 846, and managing a drug premises, 21 U.S.C. § 856. See

Dkt. No. 1 (Indictment). The Company operates a Howard Johnson’s motel (the

“Howard Johnson”). Bhimani is a manager at the motel. Although the indictment
is devoid of any specific factual allegations, as relevant to this motion, the gist of it

is that Bhimani—and by extension the Company—knowingly or with reckless

disregard permitted sex trafficking on its premises.

      The Company expects that, to substantiate the sex trafficking charges, the

Government will seek to admit evidence that prostitutes who operated out of the

Howard Johnson were forced to engage in commercial sex acts by their pimps

through force, threats of force, fraud and/or coercion. Should the Government

attempt to introduce such evidence through the testimony of witnesses who were

allegedly prostitutes at the Howard Johnson, the Company intends to cross-examine

those witnesses regarding—and introduce evidence about—their prior and

subsequent prostitution activities.1 Thus, for the following reasons, the Company

moves under Rule 412(c) for an order permitting the introduction of evidence

regarding the witnesses’ prior and subsequent prostitution-related acts.

      Preliminarily, the Company notes that the Government has not disclosed the

identity of any of its witnesses for trial. As such, the Company is unable to

“specifically describe[] the evidence and state[] the purpose for which it is to be

offered,” Fed. R. Evid. 412(c)(1)(A), or “notify the victim,” Fed. R. Evid.

412(c)(1)(D). However, the Company represents—on information and belief—that



1
 The terms “prior” and “subsequent” refer to prostitution conduct that occurred
before and after the period of alleged criminal conduct at issue in the indictment.

                                           2
the Government intends to offer the testimony of individuals who will state, inter

alia, that they engaged in prostitution at the Howard Johnson, were in the thrall of

drugs supplied by their pimps, were not paid by their pimps for their commercial sex

work, and/or were subjected to violence or threats of violence by their pimps.

      The Company also represents that some (or all) of these likely Government

witnesses engaged in prostitution—for which some were criminally convicted—

both before and after the conduct at issue in this case. To be clear, the Company

does not contend that this evidence is admissible to show that the Government’s

witnesses have a propensity to engage in acts of prostitution. Rather, as discussed

below, should the Government call these witnesses, the admission of this evidence

on cross-examination—including criminal acts for which there is a public record of

conviction—is highly relevant for showing, inter alia, the witnesses’ bias, the

witnesses’ motive to lie about whether their prostitution activities here were

voluntary or forced, and the witnesses’ motive to engage in prostitution.

      The Company anticipates the Government will object to the cross-

examination of its witnesses on this basis—and to the admission of evidence

regarding the witnesses’ prostitution-related conduct—under Rule 412. Rule 412

generally prohibits the introduction “in a civil or criminal proceeding involving

alleged sexual misconduct” of “evidence offered to prove that a victim engaged in

other sexual behavior” and “evidence offered to prove a victim’s sexual


                                         3
predisposition.” Fed. R. Evid. 412(a). However, at minimum, Rule 412 should

not—indeed cannot—provide a basis for excluding highly relevant and probative

evidence regarding a witnesses’ prior and subsequent acts of prostitution which

resulted in criminal conviction. As discussed below, because the stated purpose of

Rule 412 is to provide privacy protections to victims of sexual misconduct, it is

inapplicable where—as here—evidence regarding an alleged victim’s prostitution

activities is documented in a public guilty plea or criminal conviction.

      Additionally, the exclusion under Rule 412 is not absolute. In this regard,

Rule 412 is inapplicable in a criminal case where—as is also the case here—

precluding relevant evidence that might otherwise fall within the rule’s exclusion

“would violate the defendant’s constitutional rights.” Fed. R. Evid. 412(b)(1)(C).

Here, as outlined below, even if information about the potential witnesses’

prostitution conduct is not publicly available, the categorical exclusion on cross-

examination about witnesses’ prior and subsequent prostitution-related acts would

deny the Company its rights under the Sixth Amendment’s Confrontation Clause.

      Indeed, cross-examination and evidence about these witnesses’ prior and

subsequent prostitution activities is essential to establishing that their conduct at

issue here was not the result of any force, threats of force, fraud and/or coercion.

Further, while the Company has not been told the identities of the Government’s

prostitute witnesses, it is submitted that any such witnesses have a clear motive to


                                          4
lie about whether or not they voluntarily engaged in commercial sex transactions.

On the one hand, if they acted voluntarily, they are admitting to the crime of

prostitution for which they could face state prosecution, conviction and

imprisonment. On the other hand, if they fabricate and testify to details of physical

abuse, drug addiction and the like, they are portrayed as “victims” of sex trafficking,

avoid prosecution and imprisonment, and become Government witnesses.

      Investigative reports produced by the Government in sex trafficking cases

invariably include a narrative of prior and/or subsequent prostitution acts.

Nevertheless, acts of prostitution alone are insufficient to prove the crime of sex

trafficking. Instead, the Government must show the Company knew that “force,

fraud, or coercion” was used to cause a person to engage in a commercial sex act.

United States v. McIntyre, 612 F. App’x 77, 79 (3d Cir. 2015).

      With this context, this Court must protect the Company’s right to confront

prostitute witnesses regarding the clear bias inherent in minimizing their own

criminal conduct and presenting themselves as victims. See Davis v. Alaska, 415

U.S. 308, 318 (1974) (holding that a criminal defendant’s confrontation right was

violated when the lower court refused to allow defense counsel to impeach the

credibility of a prosecution witness by cross-examination directed at bias); see also

Olden v. Kentucky, 488 U.S. 227, 232 (1988) (providing that a defendant in a rape

case had right to inquire into alleged victim’s cohabitation to show bias).


                                          5
 I.   ARGUMENT

         a. Rule 412 is Inapplicable When a Witnesses’ Prior or Subsequent
            Sexual Behavior or Predisposition is a Matter of Public Record

      At minimum, Rule 412 cannot prohibit the cross-examination of a witness

regarding prior and/or subsequent prostitution activities that have been prosecuted

and resulted in a guilty plea and conviction. Such activities are encompassed in

public records and are therefore beyond the rule’s intended reach.

      As support for this proposition, one need look no further than the Advisory

Committee Notes for Rule 412 which provide, in relevant part, that “[t]he rule aims

to safeguard the alleged victim against the invasion of privacy, potential

embarrassment and sexual stereotyping that is associated with public disclosure of

intimate sexual details and the infusion of sexual innuendo into the factfinding

process.” Fed. R. Evid. 412 advisory committee’s note (1994 Amendment). In that

way, the rule is intended to “encourage[] victims of sexual misconduct to institute

and to participate in legal proceedings against alleged offenders.” Id.

      Simply, Rule 412’s stated purpose is inapposite where the state courts

maintain a readily searchable database of criminal prosecution records which can,

and does, disclose the details of a witness’ prosecution and conviction for

prostitution and prostitution-related offenses. Indeed, except in those very rare

instances when records are sealed, criminal court records are widely available for

public inspection. Moreover, docket activity, including records of charges, guilty
                                          6
pleas, convictions and sentences are available online in Pennsylvania and virtually

every other state. See, e.g., https://ujsportal.pacourts.us/DocketSheets/CP.aspx.

      To be clear, the Company is sympathetic to the difficult circumstances that

oftentimes leads women to engage in prostitution and does not contend that

prostitutes convicted of criminal offenses can never be “victims” of sexual

misconduct. However, the fact remains that—in balancing the interests of such

prostitute witnesses’ under Rule 412 against the Company’s indisputable

confrontation right—any privacy interests those prostitute witnesses may have is

severely diminished where there is already a public record of conviction

documenting their conduct. See United States v. Maynes, 880 F.3d 110, 116 (4th

Cir. 2018) (affirming the district court’s use of a balancing test to determine the

admissibility of prior prostitution activities).

      Accordingly, records of prostitution-related criminal offenses are not

exempted from public disclosure at trial under Rule 412. To be sure, it would

altogether defy logic for relevant evidence of a witness’ past sexual crimes to be

barred at trial to prevent “the invasion of privacy, potential embarrassment and

sexual stereotyping that is associated with public disclosure of intimate sexual

details,” yet at the same time, be readily accessible in public records.

      As such, at the very least evidence of a Government witness’ prostitution-

related convictions should be allowed at trial.


                                            7
          b. Evidence of Witnesses’ Prior and Subsequent Sexual Behavior and
             Predisposition is Relevant, Probative and Non-Prejudicial and
             Therefore Admissible

      Additionally, preclusion of cross-examination of Government witnesses on

prior and subsequent prostitution-related activity would seriously and irreparably

impair the Company’s Sixth Amendment right to confront witnesses against it.

      The Sixth Amendment’s Confrontation Clause guarantees the right of a

criminal defendant “to be confronted with the witnesses against him.” While this

right is not absolute, it is settled that “[r]estrictions on a criminal defendant’s rights

to confront adverse witnesses and to present evidence may not be arbitrary or

disproportionate to the purposes they are designed to serve.” Michigan v. Lucas,

500 U.S. 145, 151 (1991) (citation and quotation marks omitted). On that basis, the

Supreme Court limited a state rape-shield law when it impaired a defendant’s

confrontation right. Olden v. Kentucky, 488 U.S. 227, 231–32 (1988) (finding a

confrontation clause violation occurred where the central issue was consent and the

trial court barred evidence “from which jurors . . . could appropriately draw

inferences relating to the reliability of the witness” and from which “a reasonable

jury might have received a significantly different impression of the witness’

credibility” (internal alterations, citations and quotation marks omitted)).

      In this case, the Company and one of its employees are charged with sex

trafficking offenses under federal law. Preliminarily, an essential element of the


                                            8
Government’s burden is showing the alleged acts of prostitution here were not

voluntary, but rather were the result of force, threats, fraud or coercion. On this

point, prostitutes who testify for the Government that their participation in alleged

commercial sex work was the result of force, threats, coercion or fraud have an

obvious motive to lie at trial if the alternative is that they subject themselves to

prosecution and/or imprisonment for engaging in voluntary acts of prostitution.

Because such witnesses have a clear motive to lie, evidence of their prostitution

activities is highly probative of the truth of any testimony that their purported

conduct here was involuntary. See Davis, 415 U.S. at 316–17 (“[T]he exposure of a

witness’ motivation in testifying is a proper and important function of the

constitutionally protected right of cross-examination.”).

      Moreover, in stark contrast to a typical sex trafficking case, the charges

against the Company here are unique as the Company—a place of public

accommodation—is not a party to the pimp-prostitute relationship. Rather, the

Government’s apparent theory is that the Company knowingly or with reckless

disregard permitted sex trafficking to occur on its premises. To be sure, simple

prostitution on the Company’s premises would not suffice to sustain criminal

liability on the sex trafficking charges against the Company.

      As such, as thorny as the issue of force, threats or coercion is when a sex

trafficking charge is levied against a prostitute’s pimp or procurer, the fact that the


                                          9
Company operates a motel—and is outside the pimp/prostitute relationship—

drastically increases the difficulty in contesting this element. Indeed, a pimp

defendant is a direct participant in the pimp/prostitute relationship and has more

intimate knowledge of the facts and circumstances regarding voluntariness. In

contrast, here the Company is extrinsic to that relationship, and as the owner of a

place of public accommodation, the Company is subject to Federal anti-

discrimination laws, which limit its ability to refuse service to customers, and state

and federal privacy laws, which limit its ability to monitor their activities,

particularly in the privacy of their motel rooms.

      Altogether, the Company is at a severe disadvantage in defending these

charges. This concern is especially apparent where, as here, prostitutes’ likely

testimony regarding the involuntary nature of their purported conduct is of the

utmost importance because—in contrast to federal sex trafficking offenses—

voluntary acts amount to state criminal offenses. Additionally, as prostitutes’

testimony about their experiences is likely subject to limited corroboration, the

Company’s need to probe bias and deception in their trial testimony is particularly

keen. See Delaware v. Van Arsdall, 475 U.S. 673, 680 (1986) (“[A] criminal

defendant states a violation of the Confrontation Clause by showing that he was

prohibited from engaging in otherwise appropriate cross-examination designed to

show a prototypical form of bias on the part of the witness, and thereby ‘to expose


                                         10
to the jury the facts from which jurors . . . could appropriately draw inferences

relating to the reliability of the witness.’” (quoting Davis, 415 U.S. at 318)).

      Admittedly, a number of courts—including a trial court in this district—have

excluded evidence of a prostitute’s other prostitution acts in sex trafficking cases.

See United States v. Taylor, 352 F. Supp. 3d 409 (M.D. Pa. 2018); see also, e.g.,

United States v. Carson, 870 F.3d 584 (7th Cir. 2017); United States v. Mack, 808

F.3d 1074 (6th Cir. 2015); United States v. Elbert, 561 F.3d 771 (8th Cir. 2009).

The Third Circuit, however, has declined to decide this issue. See United States v.

Williams, 666 F. App’x 186, 201 (3d Cir. 2016) (concluding that a claimed error in

excluding evidence of prior acts of prostitution was harmless in light of trial

testimony that the prostitute in question worked voluntarily for the defendant and

worked as a prostitute for 12 years prior to her involvement with the defendant).

      In any event, Taylor is readily distinguishable as it did not involve a third

party place of accommodation, but instead two pimps accused of directly using

force, threats and coercion to compel commercial sex acts. Moreover, there is no

indication of whether public records showed that the prostitutes in Taylor were

criminally convicted of prior or subsequent prostitution-related activity. Further,

and perhaps most importantly, it appears the defendants in Taylor sought to use the

evidence of prior and subsequent prostitution activity only to show a propensity

toward prostitution on the part of the Government’s witnesses. The defendants in


                                          11
Taylor did not seek to introduce the evidence to demonstrate the witnesses’ clear

bias and motive to fabricate testimony. As such, Taylor is inapposite.

      Altogether, the myriad facts and circumstances which may arise in each

prostitute’s testimony are impossible to catalogue herein—especially when the

Government has not identified its witnesses. Therefore, the Company cannot

delineate or describe with any particularity what cross-examination or evidence it

may seek to use at trial. However, on the foregoing, the Company submits that the

Government is not entitled to a blanket exclusion of such cross-examination and

evidence before trial. Rather, at minimum, the Company respectfully submits that

the Court should reserve judgment and determine the admissibility of such highly

relevant evidence in the context of each witness’ particular circumstances and trial

testimony. See Gov’t of Virgin Islands v. Jacobs, 634 F. Supp. 933, 938 (D.V.I.

1986) (“When the accused makes a showing of proof that the victim has perjured

herself or which otherwise significantly undermines her credibility, the protective

policies of Rule 412 must give way to the accused’s right of confrontation. A

contrary view would provide a witness with an impermeable shield against

contradiction of perjured testimony.”).




                                          12
II.   CONCLUSION

      For the foregoing reasons, the Company respectfully requests that this Court

grant its motion to permit the admission of evidence regarding potential witnesses’

other sexual behavior or predisposition at trial.




                                        Respectfully submitted,



Date: July 2, 2019                      /s/ William A. DeStefano
                                        William A. DeStefano
                                        Terri A. Pawelski
                                        Geoffrey R. Johnson (I.D. #36685)
                                        Geoffrey R. Johnson (I.D. #324764)
                                        Matthew C. Brunelli
                                        STEVENS & LEE
                                        1818 Market Street, 29th Floor
                                        Philadelphia, PA 19103




                                          13
                          COMBINED CERTIFICATIONS

      I, William A. DeStefano, counsel for defendant, Om Sri Sai, Inc., hereby

certify the following:

      1. Pursuant to Local Rule 7.1, I sought and was denied concurrence in this

         motion by counsel for the Government.

      2. I caused a copy of this Motion In Limine to Permit the Admission of

         Evidence        Regarding   Potential   Witnesses’   Sexual   Behavior   Or

         Predisposition At Trial to be served electronically on the following

         counsel:

                                Bernard J. Brown, Esq.
                                    58 8th Avenue
                                Cardondale, PA 18407

                              Sean A. Camoni, Esq.
                              Assistant U.S. Attorney
              U.S. Attorney’s Office, Middle District of Pennsylvania
                      235 N. Washington Avenue, Suite 311
                                   P.O. Box 309
                            Scranton, PA 18501-0309



Date: July 2, 2019                                   /s/ William A. DeStefano
                                                     William A. DeStefano




                                          14
